TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 9, 2014



                                      NO. 03-13-00795-CV


                                      Mike Lucio, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 15, 2013. Having

reviewed the record, the Court holds that Mike Lucio has not prosecuted his appeal and did not

comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. Lucio shall pay all costs

relating to this appeal, both in this Court and the court below.